PER CURIAM
In this mental commitment case, appellant appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. She contends that the trial court erred in finding that, because of a mental disorder, she is unable to provide for her basic personal needs. The state concedes that the record lacks clear and convincing evidence that appellant suffered from a mental disorder and, because of that mental disorder, is unable to provide for her basic personal needs. We find the state’s concession to be well founded and accept it.
Reversed.